Citation Nr: 1619245	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-45 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left mandible, to include as due to herbicide exposure or secondary to service-connected hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2013, the Board remanded the following issues for additional development: entitlement to service connection for a lower back disorder; entitlement to service connection for hypertension, to include as secondary to service-connected chronic adjustment disorder; and entitlement to service connection for squamous cell carcinoma of the left mandible, to include as due to herbicide exposure. 

A September 2013 rating decision granted service connection for hypertension; lumbar disc degeneration with myelopathy, to include spondylolisthesis of L4-L5; and radiculopathy of the lower extremities. As such, the Board finds that entitlement to service connection for squamous cell carcinoma is the only issue remaining on appeal. 


FINDINGS OF FACT

1. The Veteran was present within the land borders of Vietnam during the Vietnam era and is therefore presumed to have been exposed to herbicides.

2. The competent, probative evidence of record is against a finding that the Veteran's skin cancer, diagnosed as squamous cell carcinoma, is related to active duty, to include as due to exposure to herbicides, or is caused or aggravated by service-connected hypertension.




CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, this case was remanded by the Board in June 2013 to allow for additional development. Specifically, the Veteran was to be provided a VA skin examination, whereupon the RO was to readjudicate the claim and issue a Supplemental Statement of the Case (SSOC) if service connection was not granted. A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Veteran was provided with a VA skin examination in July 2013. An SSOC denying the Veteran's claim for entitlement to service connection for squamous cell carcinoma was issued in August 2013. As such, the Board finds that the Agency of Original Jurisdiction substantially complied with its orders of June 2013.

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated August 2008, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's VA and private treatment records. The Veteran also received a VA skin examination in July 2013. The accompanying report reflects that the VA examiner reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination report and opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board recognizes that VA did not obtain an opinion regarding the Veteran's assertion that his squamous cell carcinoma is secondary to his service-connected hypertension. In this case an opinion is not necessary as there is no competent evidence suggesting that the Veteran's hypertension caused or aggravated his squamous cell carcinoma, as explained below.  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claim.



Legal Criteria and Analysis

The Veteran contends that service connection is warranted for squamous cell carcinoma of the left mandible, to include as due to herbicide exposure in Vietnam. 

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

In addition, certain enumerated disorders, such as malignant tumors, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Exposure to toxic herbicide agents shall be presumed for any veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975). 38 U.S.C.A. § 1116(f) (West 2014). Specifically, VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 C.F.R. § 3.307(a)(6)(iii) (2015). Certain diseases are presumed related to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Having carefully considered the claim in light of the evidence of record, the Board finds that service connection for squamous cell carcinoma of the left mandible, to include as due to herbicide exposure, is not warranted.

First, the record clearly indicates that the Veteran was diagnosed with squamous cell carcinoma of the left mandible. Both VA and private treatment records indicate that the Veteran was diagnosed with squamous cell carcinoma of the left mandible in June 2008, and underwent Mohs surgery to remove the cancerous lesion in August 2008. Accordingly, the first Shedden element has been met. 

Further, herbicide exposure may be presumed in this case. A September 2008 Personnel Information Exchange System response indicates that the Veteran served in Vietnam from April 1966 to February 1967. This period of service falls within the Vietnam era, such that exposure to toxic herbicide agents may be presumed. Accordingly, the second Shedden element has been met.

However, the record does not contain competent evidence of a nexus between the Veteran's service and his skin cancer. Squamous cell carcinoma is not among the diseases presumptively linked to herbicide exposure. 38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§3.307(a)(6), 3.309(e) (2015).

Further, the record contains no evidence asserting a nexus between the Veteran's service and his skin cancer. The Veteran underwent VA skin examination in July 2013. At that time, the VA examiner opined that it was less likely than not that the Veteran's squamous cell carcinoma was caused by or the result of herbicide exposure. In doing so, the VA examiner noted that medical literature does not indicate a nexus, whether direct or indirect, between squamous cell carcinoma and herbicide exposure. 

The VA examiner additionally noted that squamous cell carcinoma is a common form of skin cancer, the development of which is dependent upon exposure risk factors (particularly to ultraviolet light) and patient-dependent risk factors (such as age, skin type, and ethnicity). The examiner noted that the Veteran's service treatment records contained no evidence of sun exposure, to include blistering sunburns or lengthy sun exposure, sufficient to cause this type of skin cancer. 

Although the claims file contains VA treatment records dated July 2008 to August 2010, and private treatment records dated November 1998 to August 2008, and November 2008, none of these records assert a nexus between the Veteran's service and his skin cancer. 

The Board notes that there is no other basis to award service connection for squamous cell carcinoma of the left mandible. Service treatment records are devoid of any complaint, treatment, or diagnosis related to skin cancer. During the Veteran's separation examination in 1967, his skin, mouth, and face were noted to be normal. When the Veteran was diagnosed with skin cancer in 2008, many decades after his service, he reported that he did not have a personal history of skin cancer prior to the present lesions. In addition, the Veteran is not competent to diagnose cancer or offer an opinion about its etiology. See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg but not types of cancer); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Veteran is not competent to diagnose carcinoma (cancer) or relate it to service). Thus, the competent and credible evidence reflects that the current skin cancer did not manifest during service and malignant tumors were not present in the first year after separation from service. 

The Board recognizes that in a statement submitted with his March 2009 notice of disagreement, and during his testimony before a VA Decision Review Officer, the Veteran asserted that his hypertension could affect his immune system thereby increasing the risk of cancer. The Veteran is not competent to opine on a medical matter, such as the effects on the immune system caused by hypertension or the etiology of cancer. See Jandreau, 492 F.3d. at 1377 n.4; Rucker, 10 Vet. App. at 74. In this case there is no competent evidence indicating that the Veteran's hypertension caused or aggravated his skin cancer. As such, service connection cannot be awarded on a secondary basis. 38 C.F.R. § 3.310.  

Accordingly, the Board finds no nexus exists between the Veteran's service and his skin cancer and that the Veteran's service-connected hypertension did not cause or aggravate his skin cancer. Therefore, entitlement to service connection is not warranted in this case. 


ORDER

Entitlement to service connection for squamous cell carcinoma of the left mandible, to include as due to herbicide exposure or secondary to service-connected hypertension, is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


